


110 HR 728 IH: To amend title 5, United States Code, to establish

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 728
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Ms. Herseth (for
			 herself and Mr. Clay) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to establish
		  certain protections for preference eligibles selected for involuntary
		  geographic reassignment.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Reassignment Protection Act.
		2.Protections for
			 preference eligibles selected for involuntary geographic reassignment
			(a)In
			 generalSection 3502 of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(g)(1)A preference eligible
				may not be involuntarily separated for failing to accept a directed
				reassignment to a position outside the commuting area of the preference
				eligible concerned or to accompany a position outside of such area pursuant to
				a transfer of function unless such preference eligible—
							(A)receives written notice of the
				reassignment (together with notice of the rights afforded by subparagraph (B)
				and paragraph (2)) at least 30 days before the effective date of the
				reassignment; and
							(B)is
				allowed to elect to have the selection of employees for release conducted in
				the same manner as would be required under subsection (a) in the case of a
				reduction in force.
							(2)A preference eligible involuntarily
				separated in the circumstances described in paragraph (1) (in the matter before
				subparagraph (A) thereof) is entitled to appeal to the Merit Systems Protection
				Board under section 7701 any failure to comply with the requirements of this
				subsection.
						(3)For purposes of this subsection, the
				term preference eligible includes a preference eligible serving
				in or under the United States Postal
				Service.
						.
			(b)Technical
			 amendmentThe first sentence of section 3501(b) of such title is
			 amended by striking and section 3504 and inserting
			 section 3502(g)(3), and section 3504.
			
